 


115 HR 1684 : Disaster Assistance Support for Communities and Homeowners Act of 2017
U.S. House of Representatives
2017-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB 
115th CONGRESS1st Session 
H. R. 1684 
IN THE SENATE OF THE UNITED STATES 

June 27, 2017
Received; read twice and referred to the Committee on Homeland Security and Governmental Affairs

AN ACT 
To direct the Administrator of the Federal Emergency Management Agency to provide technical assistance to common interest communities regarding eligibility for disaster assistance, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Disaster Assistance Support for Communities and Homeowners Act of 2017.  2.Technical assistance and recommendations (a)Technical assistanceThe Administrator of the Federal Emergency Management Agency shall provide technical assistance to a common interest community that provides essential services of a governmental nature on actions that a common interest community may take in order to be eligible to receive reimbursement from a grantee that receives funds from the Agency for certain activities performed after an event that results in a disaster declaration. 
(b)RecommendationsNot later than 90 days after the date of enactment of this Act, the Administrator shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a legislative proposal on how to provide eligibility for disaster assistance with respect to common areas of condominiums and housing cooperatives.   Passed the House of Representatives June 26, 2017.Karen L. Haas,Clerk 